The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Election of Species
Applicant's election with traverse of Species (02a-1), (02b-2), (02c-2), (02d-5), and (02e-1) directed to claims 1-4 and 6-28 in the reply filed on May 24, 2022 is acknowledged.  This is not found persuasive because Applicant did not provide further reasons for traversal.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 depend from claim 5 and are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the active end of the balance arm device" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the active end of the mechanical arm" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
The terms “up, down, front, back, left, right” in claim 1 is a relative term which renders the claim indefinite. The terms are is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes that further clarifying directionality can include terms such as proximal, distal, and/or lateral more accurately provide for a frame of reference. Alternatively a frame of reference can be defined to which “up, down, front, back, left, right” is relative.
Claim 28 recites the limitation "the pneumatic balance arm" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the spring assisted balance arm" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “balance arm device” in claims 1, 2, 9-20, and 26 defined as a pneumatic balance arm or spring assisted balance arm in [0014] of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 15, 19, 20, 26, and 28 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Schostek et al. (U.S. Publication 2013/0110128, hereinafter “Schostek”).
As to Claim 1, Schostek discloses a control system (100) in [0070] and Fig. 1 for a capsule endoscope “endoscopic capsules” in [0003], comprising:
a balance arm device (110) in [0071], a mechanical arm (118) in [0071], a permanent magnet (1) in [0074] and Figs. 7a-7b and a 2-DOF “two degrees of freedom” in [0074] rotary platform (104a) in [0074];
wherein the bottom of the balance arm device is fixed, and the active end of the balance arm device connects with a boom (108) in [0071];
wherein the bottom of the mechanical arm is fixed, and the active end of the mechanical arm connects with a spherical hinge (120) in [0071];
wherein the 2-DOF rotary platform is fixed below the boom and the permanent magnet is located in the 2-DOF rotary platform as shown in Fig. 1;
wherein the spherical hinge connects to the boom (with intermediary structures inbetween), assisting the permanent magnet to move around an area around a subject;
wherein the balance arm device drives the permanent magnet to move up and down, front and back, left and right in an area above a subject to be examined (in the X-, Y-, and Z-directions in [0072]); the mechanical arm drives the boom to rotate via joint (112) in [0071].
As to Claim 2, Schostek discloses the control system of claim 1, further comprising an examination bed (126) in [0071] and Fig. 1, and wherein the examination bed is put below the 2-DOF rotary platform, and the area between the examination bed and the 2-DOF rotary platform is an examination area of the subject.
As to Claim 3, Schostek discloses the control system of claim 1, wherein the balance arm device is a pneumatic “pneumatically” in [0073] balance arm, comprising a column (136) in [0087] and Fig. 1 and a chassis (126) in [0071] and Fig. 1 for support purpose, and the top of the column connects with an upper balance arm (an arbitrary distal portion thereof) and a lower balance arm (an arbitrary proximal portion thereof) parallel to each other.
As to Claim 15, Schostek discloses the control system of claim 1, further comprising a magnetic sensor array (18) in [0105]-[0106] and Fig. 12, wherein the magnetic sensor array comprises a plurality of magnetic sensors, the magnetic sensor array detect spatial positions of the permanent magnet depends on the magnetic sensors and obtain three-dimensional position and two-dimensional direction of the permanent magnet.
As to Claim 19, Schostek discloses the control system of claim 1, wherein the permanent magnet controls the movement of the capsule endoscope in a digestive tract, the tangential direction of the permanent magnet rotating away from a lower gastric wall is opposite to the movement direction of the permanent magnet when the capsule endoscope is at the lower gastric wall of the digestive tract, and the tangential direction of the permanent magnet rotating away from a upper gastric wall is consistent with the movement direction of the permanent magnet when the capsule endoscope is at the upper gastric wall of the digestive tract (both the rotation direction of the permanent magnet being controllable, with corresponding tangential direction, as well as the movement direction of the permanent magnet being controllable such that movement of the permanent magnet when the capsule endoscope is at the lower gastric wall can be controlled to be different than when the capsule endoscope is at the upper gastric wall during normal operation).
As to Claim 20, Schostek discloses the control system of claim 1, wherein the rotation and movement speed of the permanent magnet follows v=ω*L, wherein v is the average movement speed of the permanent magnet, ω is the average rotation angular speed of the permanent magnet, and L is the length of the capsule endoscope (a point on the length of the capsule endoscope moving at an average speed according to angular rotation multiplied by its length during normal operation).
As to Claim 26, Schostek discloses the control system of claim 1, wherein the balance arm device and the mechanical arm are fixed to different fixing objects or a same fixing object (126) in [0071] as shown in Fig. 1.
As to Claim 28, Schostek discloses the control system of claim 26, wherein the pneumatic balance arm is fixed to a column, and the spring assisted balance arm and the mechanical arm are fixed to a column (126) in [0071] as shown in Fig. 1, a base mounted on a wall surface or a base mounted on a ceiling.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schostek.
As to Claims 21-25, Schostek discloses the control system of claim 1, wherein the balance arm device is a spring “springs” in [0040] assisted balance arm, comprising a base (126) in [0071] as shown in Fig. 1 for providing support and a horizontal swing arm connected to the top of the base, wherein the other end of the horizontal swing arm connects with an upper balance arm, a lower balance arm, and a spring that are angled with the horizontal swing arm, the upper balance arm and the lower balance arm are parallel to each other, and the spring provides impetus for the upper balance arm and the lower balance arm to move upward or downward through deformation. Although Figs. 1 and 4 of Schostek are different embodiments, it would have been obvious to one of ordinary skill in the art at the time of invention to provide additional arms in order to increase maneuverability while fulfilling the same function with predictable results.
As to Claim 22, Schostek discloses the control system of claim 21, wherein the spring is a common spring, a coil spring or a gas spring (116c) in Fig. 4.
As to Claim 23, Schostek discloses the control system of claim 21, wherein the horizontal swing arm is pivotally connected to the base, and is also pivotally connected to the upper balance arm and the lower balance arm, wherein the horizontal swing arm rotate 360 degrees horizontally along a pivot as shown in Fig. 4.
As to Claim 24, Schostek discloses the control system of claim 21, wherein the boom is vertically connected to the other end of the upper balance arm, the lower balance arm and the spring as shown in Fig. 4.
As to Claim 25, Schostek discloses the control system of claim 21, wherein the upper balance arm, the lower balance arm, and the horizontal swing arm are rigid arms as shown in Fig. 4.
As to Claim 27, Schostek discloses the control system of claim 25, wherein the balance arm device is a pneumatic balance arm or a spring assisted balance arm in the analagous embodiment of Fig. 4.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schostek and in further views of Charles et al. (U.S. Patent 6,723,106, hereinafter “Charles”).
As to Claim 13, Schostek discloses the control system of claim 1, wherein the 2-DOF rotary platform comprises in the embodiment shown in Fig. 2 useable with the embodiment of Fig. 1 a first enclosure (104a) in [0074] and a second enclosure (104b) in [0074], a fourth motor (130) in [0079] fixed in the first enclosure provides a 360-degree rotation along a longitudinal axis, however does not specifically disclose a fifth motor fixed in the second enclosure provides a 360-degree rotation along a horizontal axis. Charles teaches in the analogous field of endeavor of surgical device holders that a rotary platform can consist of two enclosures (240, 260) in Figs. 11-13 wherein 360-degree rotations along a longitudinal axis and a horizontal axis are enabled as shown by arrows A and B in Fig. 13. This evidences the level of ordinary mechanical skill in recognizing that housings of rotary platforms as equivalent alternatives for providing the same predictable result of maneuverability. It would have been obvious to one of ordinary skill in the art to have provided additional housings as taught by Charles such that additional enclosures and additional motors of Schostek are duplicated as an obvious equivalent since it has been shown by Charles that each will provide the predicable result of enabling degrees of freedom movement in 21/3-16.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schostek and in further views of Di Natali et al. (U.S. Patent 6,723,106, hereinafter “Di Natali”).
As to Claim 14, Schostek discloses the control system of claim 1, however does not specifically disclose a console. Di Natali teaches in the analogous field of endeavor of magnetic guide of a capsule endoscope that a console (701) in 5/19-25 drives a mechanical arm (101) in 3/19 and Fig. 1A to move to adjust spatial positions of a boom (103) in 3/9 to drive a permanent magnet (105) in 3/12 to move in three-dimensional space, and the console detects via sensors (203) in 3/48 and Fig. 2B and (303) in 4/3 and Fig. 3 and obtains the spatial positions of the permanent magnet, and the spatial position of the permanent magnet comprises a three-dimensional position and a two-dimensional direction “location, position, and orientation of the capsule” in 4/45-47. It would have been obvious to one of ordinary skill in the art to have provided a console for processing functions as taught by Di Natali for the control system of Schostek to provide the same function with predictable results of capsule navigation.

Allowable Subject Matter
Claims 4, 9-12, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest a balance cylinder and control box fixed on one side of the column as cited in claim 4. As to Claim 9 and its dependent claims 10-12, the prior art does not disclose a mechanical arm comprising an object for providing support fixed to a first motor, a second motor and a rear arm wherein the first motor drives the second motor and the rear arm to rotate in horizontal direction and the second motor drives the rear arm to rotate in vertical direction. As to Claims 16 and 17, the prior art does not disclose a console that drives the mechanical arm to adjust the boom and permanent magnet as cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20140288416 is cited to show a similar control system. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795